72 So.3d 339 (2011)
Michael S. DONOVAN, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 2D11-1094.
District Court of Appeal of Florida, Second District.
October 26, 2011.
*340 Michael S. Donovan, pro se.
Sarah J. Rumph, General Counsel, Tallahassee, for Respondent.
DAVIS, Judge.
Michael S. Donovan seeks certiorari review of the circuit court order dismissing his petition for writ of habeas corpus in which he sought to challenge the order revoking his parole. The circuit court dismissed the habeas petition under the mistaken belief that Donovan should have filed a direct appeal of the order of revocation. A petition for writ of habeas corpus filed in the circuit court is the proper way to obtain review of an order revoking parole. Richardson v. Fla. Parole Comm'n, 924 So.2d 908, 910 (Fla. 1st DCA 2006) ("In lieu of a statutory right to an appeal, review of the [Parole] Commission's orders remains available by petitions for habeas corpus or mandamus filed in the circuit court."). Accordingly, in dismissing the petition, the circuit court departed from the essential requirements of law and deprived Donovan of the procedural due process to which he is entitled. See generally Sheley v. Fla. Parole Comm'n, 720 So.2d 216, 217-18 (Fla.1998). We therefore grant the petition for writ of certiorari and quash the order dismissing Donovan's petition for writ of habeas corpus.
Granted.
LaROSE and CRENSHAW, JJ., Concur.